DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal matters
	This action is in response to papers filed 2/9/2021.
	Claims 286, 301, have been amended.
Claims 309-310 have been canceled.
Claims 286, 301-308, 311-314 are being examined.
Applicant’s election without traverse of group II, claims 286, 301-314 in the reply filed on 10/20/2021 is acknowledged.
Claims 285, 287-300 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
The previous 112(b) rejection has been withdrawn in view of the amendment.
The previous double patenting rejection has been withdrawn in view of the submission and approval of a terminal disclaimer.
Priority
The instant application was filed 05/25/2021 is a continuation of PCT/US2020/062791 , filed 12/02/2020 and claims priority from provisional application 62943135, filed 12/03/2019.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, pages 228-229 of the submission of 2/9/2022. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Response to Arguments
The previous grounds of objection have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 286, 301-308 and 311-314 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darmanis (PLOS One (2011) volume 6, e25583) (IDS), Nong (Nature Protocols (2013) volume 8, pages 1234-1248) Wan (PLOS one (2018) volume 13, e0191987), Soldo (US20180292394).
The prior art as exemplified below demonstrates proximity ligation  of DNA attached to antibodies with ligation was known for the detection of analytes in a sample by next generation sequencing.  Further the use of DNA tags attached to antibodies to identify the analyte being detected was known in the art.  The use of a first solid support and second solid support to purify analytes by washing for removal contaminants and background were known.  Further the use of samples IDs as part of labels were known. Further the use of polyA-polyT complexes and streptavidin-biotin were known for the isolation of nucleic acids in assays.  Thus, the instant claims are no more than the combination of known methods of isolating and detecting analytes in known samples.
Darmanis teaches a method of detecting proteins by proximity ligation and next generation sequencing (title, abstract).  Darmanis teaches antibodies were attached to oligonucleotides via the 5’ or 3’ end  or attached to paramagnetic beads for SP-PLA st column, last paragraph).  Darmanis teaches, “ We recently developed a solid-phase version of PLA (SP-PLA). In this assay, an antibody immobilized on a solid support acts as a capture reagent for localized enrichment of the antigen from a complex mixture of proteins, such as serum or plasma [19]. After washes, a pair of PLA probes is added followed by washes and ligation of oligonucleotides brought in proximity. The solid support allows washes to remove excess PLA probes and other molecules that could interfere with detection of the protein of interest. The unique requirement that each targeted protein is recognized via three binding events in order to be recorded provides exceptional specificity of detection compared to single-binder or sandwich assays. This, in combination with the use of PCR amplification to detect signals, allows for high specificity and sensitivity of detection, and a broad dynamic range for protein quantification.” (page 2, 1st column, 2nd paragraph).
Darmanis teaches, “Pools of microparticles, each coated with one of the antibodies, are mixed with the sample (I). After washes, pairs of PLA probes directed against each of the proteins are incubated with the microparticles (II), followed by washes and ligation of the attached DNA strands (III). Ligated molecules are first amplified with primers directed against sequences present on all ligated DNA molecules (IV). This universal pre-amplification is then followed by preparation of the reporter strands for next generation sequencing, or for qPCR (V). Subsequently the abundance of each protein is calculated and multivariable classification of cases and controls is performed (VI).” (figure 1).

Darmanis teaches the use of sample tags in addition to target tags to allow pooling (supplementary figure 3, page 4 1st column).  
Darmanis teaches detection of proteins by amplification and next generations sequencing (page 4, 1st column).
Nong teaches method of solid phase proximity ligation of individual or protein through PCR or sequencing (tittle).  Nong teaches detection and overview of supple (figures 1 and 2).Nong provides guidance on experimental design  including affinity reagents, sample types, detection of ligation products  design of oligonucleotides including a sample tag, PLA probe conjugations, etc. (pages 1234-12389)
Darmanis  and Nong do not specifically teach the use of a first surface (paramagnetic beads) or a second surface (paramagnetic beads) and use of poly-T/polyA hybridization and biotin/streptavidin to bind to the paramagnetic beads.
However, Wan teaches methods of detection biomarkers in serum by use of pre-purification using photocleavable antibodies to overcome the matrix effect.  Wan teaches, “A major limitation of most multiplex assays, such as those based on the Luminex® xMAP® system, is the well-known “matrix effect” [18–25]. This effect is caused by the presence of non-target constituents in blood such as proteins, cholesterol, lipids, salts and low-specificity heterophile antibodies which interfere with detection of the often less abundant biomarkers. While all assays are impaired by the matrix effect to some degree, the effect is exacerbated in multiplex assays mainly 
Soldo teaches, “capture moieties (streptavidin, neutravidin, avidin, polyA, polyDT, aptamers, antibodies, Fab, F(ab')2, antibody fragments, recombinant proteins, enzymes, proteins, biomolecules, polymers.” (page 18, 2nd column #7).
Soldo teaches, “[0116] A method of measuring the amount, mass, molarity, concentration, or yield of targeted biomarker captured and enriched by the microparticulate binding surface whereby the biomarker is eluted, disassociated or freed from the microparticulate binding surface by disrupting the binding interaction using elution strategies such as pH (e.g. increased pH with a base such as sodium bicarbonate, decreased pH with an acids such as acetic acid, trichloroacetic acid, sulfosalicylic acid, HCl, formic acid, and common pH elution buffers such as 100 mM glycine.HCl, pH 2.5, 3.0, 100 mM citric acid, pH 3.0, 50, 100 mM triethylamine or triethanolamine, pH 11.5, 150 mM ammonium hydroxide, pH 10.5), a displacer or displacing agent, competitive elution (e.g. >0.1M counter ligand or analog), ionic strength and/or chaotropic effects (e.g. NaCl, KCl, 3.5, 4.0M magnesium chloride pH 7.0 
Therefore it would have been prima facie obvious toe one of ordinary skill in the art prior to the effective filing date of the claims to isolate a biomarker in two or more samples by use of an immunocomplex  to paramagnetic beads with a first target specific ID via a polyA-polyT capture, wash, release the immunocomplex via heating or ionic strength, recapture with a second antibody to paramagnetic beads via biotin-streptavidin with a second target specific ID and sample ID, wash, generate a reporter by proximity ligation, pool samples and detect via reporter by next generation sequencing.  The artisan would be motivated as Wan teaches the capture and recapture of protein biomarkers decreases matrix effect and background.  The artisan would be motivated to use polyT-polyA and streptavidin-biotin as Soldo teaches they are known capture reagents.  The artisan would have a reasonable expectation of success as the artisan is using known methods and reagents to capture and recapture protein biomarkers as taught by Wan in the method of Darmanis  and Nong.

With regards to claim 303, the binding of the antibody to immune complex to the beads is an equilibrium process, thus some of the immunocomplex will be formed prior to binding to the beads. 
With regards to claim 304, Soldo teaches, “[0116] A method of measuring the amount, mass, molarity, concentration, or yield of targeted biomarker captured and enriched by the microparticulate binding surface whereby the biomarker is eluted, disassociated or freed from the microparticulate binding surface by disrupting the binding interaction using elution strategies such as pH (e.g. increased pH with a base such as sodium bicarbonate, decreased pH with an acids such as acetic acid, trichloroacetic acid, sulfosalicylic acid, HCl, formic acid, and common pH elution buffers such as 100 mM glycine.HCl, pH 2.5, 3.0, 100 mM citric acid, pH 3.0, 50, 100 mM triethylamine or triethanolamine, pH 11.5, 150 mM ammonium hydroxide, pH 10.5), a displacer or displacing agent, competitive elution (e.g. >0.1M counter ligand or analog), ionic strength and/or chaotropic effects (e.g. NaCl, KCl, 3.5, 4.0M magnesium chloride pH 7.0 in 10 mM Tris, 5M lithium chloride in 10mM phosphate buffer pH 7.2, 2.5M sodium iodide pH 7.5, 0.2, 3.0M sodium thiocyanate), surfactant, detergent, a concentrated inorganic salt, denaturing (e.g. 2, 6M guanidine.HCl, 2, 8M urea, 1% deoxycholate, 1% SDS), an organic solvent (e.g. alcohol, chloroform, ethanol, methanol, acetonitrile, hexane, DMSO, 10% dioxane, 50% ethylene glycol pH 8, 11.5 (also chaotropic)), radiation or heat (increased temperature), conformational change, disulfide bond reducers (2-mercaptoethanol, dithiothreitol, tris(2-
With regards to claim 305, Darmanis  and Nong teachings of MPLA with target specific IDs renders this obvious.
With regards to claim 306, Soldo teaches polyA and polyT as capture reagents. (page 18, 2nd column #7).
With regards to claim 307-308, Darmanis teaches the use of different PLA tags for use with different antibodies with 3’ and 5’ overhangs (supplementary figure 1).
With regards to claim 311, the next generation sequences of Darmanis  and Nong would sequence and thus co-detect both target IDs.
With regards to claim 312, Nong teaches the use of positive and negative controls and calibration curve (controls and calibration curves).
With regards to claim 313, Nong and Darmanis teaches the use of next generation sequencing.
With regards to claim 314, Nong and Darmanis teach the use of paramagnetic beads.
Response to Arguments
The response begins traversing the rejection by disagree with the examiner’s characterization of the art.  This is noted.
The response continues by  providing the representatives of the legal standard of obviousness.

The response on page 10 and 11  reproduce the two independent claims which is noted.  The response on page 11 provides a reproduction of figure 4A from the application this is noted, but the claims are not limited to the teachings of figure 4A.  The response on page 12 asserts that nucleic acid hybridization as the capture release has several advantages.  This argument has been thoroughly reviewed but is not considered persuasive as the art teaches capture and release and the use of Poly A and  PolyT.  Further Wan teaches the capture and recapture of protein biomarkers decreases matrix effect and background.
The response continues by noting that Darmanis teach immobilization on a solid support but does not teach capture and release.  This argument has been thoroughly 
The response continues by asserting that Darmanis teaches the use of three antibodies and does not teach capture and release thus the artisan would not be motivated to modify Darmanis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further it is noted there is not limitation excluding the use of three antibodies as the claims set forth comprising language.  
The response continues providing arguments with respect to Darmanis providing to teaching, suggestion or motivation.  This argument has been thoroughly reviewed but is not considered persuasive as Wan teaches the capture and recapture of protein biomarkers decreases matrix effect and background. Thus, this is motivation.  
The response continues traversing the rejection with respect to Nong, by arguing the teachings of Nong individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further the arguments are not persuasive for the reasons of record with respect to Darmanis.  
The response continues by arguing the teachings of Wan are not related to the two immunocomplexes of the claims and the art of Nong and Darmanis.  The response 
The response continues by arguing that Soldo does not teach all the limitations of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the instant rejection is an obviousness rejection and thus Soldo is not relied upon to teach all the limitations of the claims.
The response continues by arguing paragraph 00726-00731 demonstrate the claimed method has an unexpected resulted of detecting in the attomole range.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the cited paragraphs are limited to detection of specific cytokine and not any analyte encompassed by the claims are require additional specific reagents and steps that are not explicit in the claim.  Thus, the teachings of the specification are not commensurate in scope with respect to the breadth of the claim.

Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steven Pohnert/Primary Examiner, Art Unit 1634